DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 06/10/2019.  Claims 1-9 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitations are indefinite:
The limitations “the receiving space” referenced throughout claim 1 lack proper antecedent basis. Is this a new receiving space or is this the curved receiving space? For purposes of examination the Office will interpret each reference to “the receiving space” as “the curved receiving space”.
The limitation “the position of the indicating member is secured when the upper cover is coupled with the top surface of the second portion” is indefinite because the a position of the indicating member is secured when the upper cover is coupled with the top surface of the second portion”.
The limitation “wherein the first cover having appropriate transparency is a board body” is indefinite because the term “appropriate transparency” is a term of degree. Where does infringement begin and end with “appropriate”? How would one of ordinary skill in the art know where the boundary of “appropriate” is?
The limitation “the upper cover is detachable so that the first cover and the indicating member are respectively replaceable according to the actual needs” is indefinite because the term “the actual needs” lacks proper antecedent basis and is a term of degree. How would one of ordinary skill in the art know what the actual needs are and where infringement begins and ends?
	Claims 2-9 are rejected as being dependent on claim 1.
	Regarding claim 3, the limitation “the supporting block are tiled to enable the sharpening set to be rearward tilted at 5-10 degree of inclination relative to the vertical line” is indefinite because the term “the vertical line” lacks proper antecedent basis. Where is the vertical line reference above in claim 1? For purposes of examination the Office will interpret the limitation to read as “the supporting block are tiled to enable the sharpening set to be rearward tilted at 5-10 degree of inclination relative to [[the]]a vertical line”.
	Regarding claim 7, the limitation “wherein an outer surface of the first cover is formed in continuous ups and downs” is indefinite because the terms “ups and downs” is unclear. What structure is implied with “ups and downs”? is this mountains and troughs or merely high and low 
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, Wu (US PGPUB 2016/0368116) teaches in figure 2, a knife sharper comprising a suction cup (13), a main base (10), a sharpening set (32 and 33), a first cover (20), a control handle (12), and an upper cover (11).
	Hessler et al (US PGPUB 2019/03587763) teaches a knife sharper comprising a main base (25), a sharpening set (28), an upper cover (27), and an indicator (112).
	The art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “an indicating member is configured to be coupled between the receiving space and the first cover, and the position of the indicating member is secured when the upper cover is coupled with the top surface of the second portion” and “wherein the first cover having appropriate transparency is a board body which is shaped according to the receiving space, and an upper locating piece and a lower locating piece respectively and vertically protrude from an upper edge and a lower edge of the first cover; 
	when the first cover is received in the receiving space, the lower locating piece is adapted to insert into the locating groove, and the upper cover is downwardly coupled with the main base” together in combination with the rest of the limitations in the independent claim.
	Claim(s) 2-9 would be allowed as being dependent on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (DE2016115596) teaches a knife sharpener with a base and a suction cup but does not teach a first cover and an indicator arranged in locating grooves in the cover. Wu (US Patent No. 8,485,867) teaches a knife sharpener with a base and a suction cup but does not teach a first cover and an indicator arranged in locating grooves in the cover. Wu (US Patent No. 8,715,041) teaches a knife sharpener with a base and a suction cup but does not teach a first cover and an indicator arranged in locating grooves in the cover. Wu (US PGPUB 2018/0104796) teaches a knife sharpener with a base and a suction cup but does not teach a first cover and an indicator arranged in locating grooves in the cover. Wu (US Patent No. 7,153,200) teaches a knife sharpener with a base and a suction cup but does not teach a first cover and an indicator arranged in locating grooves in the cover. Wu (US Patent No. 9,308,625) teaches a knife sharpener with a base and a suction cup but does not teach a first cover and an indicator arranged in locating grooves in the cover. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723